Citation Nr: 0413570	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-06 866	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  At the time, the veteran was represented by the 
Oregon Department of Veterans' Affairs.  In July 2002, his 
claims file was transferred to the RO in Philadelphia, 
Pennsylvania, and that office forwarded the appeal to the 
Board.  The veteran is now represented by the Vietnam 
Veterans of America, since the change in jurisdiction, and 
this organization recently submitted an informal hearing 
presentation in April 2004.

As the issue of entitlement to service connection for a 
bilateral ankle condition is not inextricably intertwined 
with the other issues developed for appellate review, 
a decision has been rendered on this issue.  Whereas, 
unfortunately, the remaining issues concerning the claims for 
service connection for PTSD, headaches and a low back 
condition must be REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning 
these claims.



FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim for service connection for a 
bilateral ankle condition, and apprised of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to this claim 
has been obtained. 

2.  The evidence does not establish the presence of an ankle 
disability in service or until many years after service, nor 
does it establish the condition is otherwise related to 
service in any way.



CONCLUSION OF LAW

A bilateral ankle disorder was not incurred or aggravated 
during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the 
issue on appeal.  See Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) revisited the 
notice requirements imposed upon VA by the VCAA.  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at 421-422.  The Court held that a VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Id. at 422.  The Court also held 
that VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  

In this particular case, the RO informed the veteran of these 
VCAA requirements in August and December 2001 letters, and 
these letters were sent prior to deciding his claims in 
February 2002.  Id. at 422.  These letters specifically 
informed him of the evidence and information necessary to 
substantiate his claims, the information and evidence that he 
should submit personally, and the assistance that VA would 
provide in obtaining evidence and information supporting his 
claims-if identified.  38 U.S.C.A. § 5103(a); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Moreover, in VAOPGCPREC 1-2004 (Feb. 24, 2004), VA's Office 
of General Counsel held that the "fourth element" 
requirement of Pelegrini was non-binding obiter dictum.  Id. 
at 7.  The Board is bound by the precedent opinions of 
VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  

As for the duty to assist under the VCAA, all of the records 
cited by the veteran as relevant to his claim for a bilateral 
ankle disorder have been obtained.  This includes his service 
medical records (SMRs), private medical records, as well as 
the reports of his VA evaluations.

Since the preliminary VCAA notice and duty to assist 
requirements have been satisfied, the Board may turn its 
attention to the merits of this case.

The veteran's service medical records are negative for any 
complaints, findings or treatment of an ankle condition 
(unilateral or bilateral).  A private medical record dated in 
August 1995 indicates he was diagnosed with an acute right 
ankle sprain.  It was noted that he had slipped on fresh 
veneer at work and twisted his ankle.  

A VA examination was conducted in September 2001.  The 
veteran reported a history of frequent bilateral ankle 
sprains in service.  He also noted that his combat boots 
rubbed against his Achilles' tendon further weakening his 
ankles.  The diagnosis was chronic bilateral ankle sprains.

The veteran contends that he initially experienced the 
chronic bilateral ankle sprains while on active duty in the 
military, thereby warranting service connection.

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Stated 
somewhat differently, to establish entitlement to service 
connection, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The medical evidence of record fails to establish that the 
veteran's bilateral ankle condition, although currently 
manifested, was incurred during his active military service.  
None of his clinical treatment and evaluation records 
contains any medical opinion suggesting any sort of possible 
causal relationship or nexus between his bilateral ankle 
condition and his active military service generally.  In 
addition, the first mention of a bilateral ankle condition 
was the diagnosis in August 1995 precipitated by an acute 
sprain.  That was many years following his discharge from 
service (indeed, about 26 years), without evidence of 
continuity of symptomatology during the interim.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  He indicated 
that he also was earlier treated for ankle sprains in 1985.  
However, the medical records obtained by the RO from the 
information he provided do not support this allegation.  And 
even if medical records were obtained showing a diagnosis of 
a bilateral ankle condition in the mid-1980s, that still was 
many years following service and, absent an accompanying 
medical nexus opinion, would not tend to suggest that his 
ankle problems in the 1980s dated back to his time in the 
military during the late 1960s.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . ."). Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

As a layperson, lacking in medical training and expertise, 
the veteran simply is not competent to address the 
dispositive issue of medical causation-to etiologically link 
any bilateral ankle disorder that he currently may have to 
his service in the military.  So his opinions purporting to 
do this have no probative weight.  See generally Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494- 95 (1992).  

Accordingly, in light of the absence of any such evidence 
suggestive of a link between the diagnosed bilateral ankle 
condition and service, the Board finds that the preponderance 
of the evidence is against the veteran's claim, meaning there 
is no reasonable doubt to resolve in his favor concerning 
this.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a bilateral ankle 
condition is denied.


REMAND

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki, 6 Vet. App. at 98.  If, however, 
VA determines either that the veteran did not engage in 
combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

The RO already has requested that the veteran furnish a list 
of his claimed stressful events in service, but his response 
did not provide sufficient detail (names, places and dates) 
to enable the RO to verify these incidents.  See, e.g., Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1991) (The duty to 
assist is not always a one-way street).  So he must be given 
another opportunity to provide more specific information.  

The veteran claims that he has PTSD as a result of 
experiencing daily rocket and mortar attacks while serving in 
Vietnam.  His service personnel and medical records do not 
corroborate any of these incidents.  So more details are 
needed.

In remanding this case, to give the veteran this additional 
opportunity, the Board also feels compelled to point out that 
he must accept some personal responsibility in the 
verification of his alleged stressors by providing the 
requested names, dates and places in question.  Asking this 
level of detail and information does not place an impossible 
or onerous task on him.  See Wood, 1 Vet. App. at 193.  And 
if he provides sufficient information to conduct a meaningful 
search, the RO must attempt to verify his alleged stressors, 
for example, by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support Group (ESG)).  See VA 
Adjudication Procedure Manual, M21-1, Part III, 4.23 (Change 
41, July 12, 1995) - previously, M21-1, 6.04(e) (Change 150, 
Jan. 24, 1977).

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d) (2002); see also Green v. Derwinski, 1 Vet. App. 
121 (1991).  If a verified stressor is obtained, the veteran 
should be scheduled for another VA examination to determine 
whether he has PTSD as a result of a confirmed stressor.

In the case of a claim for disability compensation, the 
assistance provided by the Secretary of VA under 38 U.S.C.A. 
§ 5103A(a) shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(1) (West 2002).

The veteran's service medical records confirm that he was 
diagnosed with headaches and a low back condition while on 
active duty in the military.  He also received these 
diagnoses when examined by VA in September 2001.  But there 
is no medical nexus opinion presently of record regarding the 
etiology of his headaches and low back condition.  So this 
medical opinion is needed.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder, headaches, or a low back 
condition since service, the records of 
which are not already on file.  With his 
authorization, obtain records 
from each health care provider he 
identifies.  

2.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service (including 
specific names, places and dates) that he 
believes caused PTSD.  He should be 
informed of his personal responsibility 
and critical need to provide this 
information to support his claim.  This 
includes any helpful information such as 
a statements from fellow servicemen who 
witnessed the incidents in question.

3.  If it is determined the veteran did 
not engage in combat with the enemy in 
Vietnam, or that his alleged stressor is 
not combat related, then attempt to 
verify his purported stressors in service 
by all appropriate means.  This includes, 
if necessary, contacting the USASCRUR or 
other appropriate authority.

4.  Prepare a list of the stressors that 
were confirmed or, if applicable, those 
presumed to be credible if the veteran 
engaged in combat and his stressors are 
combat related.

5.  If there is proof of at least one 
stressor, schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it is 
at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the 
examiner that only those stressors that 
were confirmed, or otherwise presumed 
confirmed, are to be considered.  If PTSD 
is diagnosed, the examiner must specify 
what specific stressor was the basis of 
the diagnosis.  Also ask that he/she 
discuss the rationale for their medical 
opinion based on a review of the other 
relevant evidence in the claims file.

6.  Also schedule the veteran for an 
appropriate VA examination(s) to obtain a 
medical opinion concerning the etiology 
of his current headaches and low back 
condition and, in particular, whether it 
is at least as likely as not they are 
related to his headaches and low back 
condition in service or any incident of 
service.  To facilitate making this 
determination, it is absolutely 
imperative that the designated VA 
examiner(s) has access to the claims file 
to review the veteran's pertinent medical 
history.

7.  Then readjudicate the veteran's 
claims for service connection for PTSD, 
headaches, and a low back condition in 
light of the additional evidence 
obtained.  If any claim continues to be 
denied, send him an appropriate 
supplemental statement of the case (SSOC) 
and give him an opportunity to respond.  

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  He has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



